Citation Nr: 1828977	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the period prior to September 28, 2010, and 60 percent thereafter, for hepatitis C.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in April 2014.  This request was subsequently withdrawn in January 2018.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises the issue of TDIU; thus, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. For the period prior to September 28, 2010, the Veteran's hepatitis C was characterized by intermittent fatigue and intermittent malaise.

2. For the period starting September 28, 2010, the Veteran's hepatitis C has been characterized by daily fatigue, intermittent nausea, intermittent vomiting, intermittent arthralgia, intermittent malaise, intermittent right upper quadrant pain, hepatomegaly, and incapacitating episodes having a total duration of at least six weeks during a 12-month period.


CONCLUSIONS OF LAW

1. For the period prior to September 28, 2010, the criteria for a rating in excess of 10 percent for hepatitis C have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2017).

2. For the period starting September 28, 2010, the criteria for a rating in excess of 60 percent for hepatitis C have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's hepatitis C has been rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Under DC 7354, a 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is assigned for hepatitis C with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).




Analysis

The Veteran contends that his hepatitis C warrants an increased rating because the currently assigned ratings do not adequately reflect the severity of his disability.  For the period prior to September 28, 2010, the preponderance of the evidence demonstrates that the Veteran's hepatitis C was characterized by intermittent fatigue and intermittent malaise.  The Veteran underwent a VA examination in July 2010 and denied that he experienced nausea, anorexia, right upper quadrant pain or weight loss as a result of his hepatitis C.  He reported that he did not have any incapacitating episodes during the prior 12 months but endorsed intermittent fatigue and intermittent malaise.  The Veteran does not have any additional treatment records for this stage.

The Board finds that the evidence preponderates against a finding of entitlement to a rating of 10 percent for the period prior to September 28, 2010.  In order to receive a higher rating, the evidence must demonstrate daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  The Veteran did not indicate any daily symptoms or incapacitating episodes; however, he reported intermittent fatigue and intermittent malaise.  The Board finds that these symptoms are contemplated by the 10 percent rating.  Accordingly, a rating in excess of 10 percent for hepatitis C is not warranted.

For the period starting September 28, 2010, the evidence demonstrates that the Veteran's hepatitis C has been characterized by daily fatigue, intermittent nausea, intermittent vomiting, intermittent arthralgia, intermittent malaise, intermittent right upper quadrant pain, hepatomegaly, and incapacitating episodes.  The Veteran underwent VA examinations in February 2011, January 2014, April 2015 and December 2016.  The Veteran's reported symptoms generally included daily fatigue, intermittent nausea, intermittent vomiting, and intermittent right upper quadrant pain.  During the February 2011 and April 2015 examinations, the Veteran reported having incapacitating episodes with a total duration of at least six weeks during the prior 12-month periods.  He denied any incapacitating episodes during the December 2016 examination.

The Veteran's treatment records contain numerous instances in which he complained of nausea and vomiting, and instances in which he was diagnosed with hepatomegaly. See October 2016 CAPRI, pp. 130, 139, 206, 232; August 2014 CAPRI, p. 17; February 2013 CAPRI, p. 263.  The Veteran also complained of joint pains, aches and arthralgia. February 2013 CAPRI, pp. 224, 263.

The Board finds that there is insufficient evidence to demonstrate entitlement to an increased rating for the period starting September 29, 2010.  In order to receive a higher rating, the evidence must show near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  The Veteran has not reported that any of his symptoms are nearly constant or so continuous as to be debilitating, and the medical evidence of record does not demonstrate this level of severity.  Instead, the evidence demonstrates that the Veteran has daily fatigue, intermittent nausea, intermittent vomiting, arthralgia, malaise, right upper quadrant pain, hepatomegaly, and incapacitating episodes with a total duration of at least six weeks during a 12-month period.  The Board finds that these symptoms are contemplated by the 60 percent rating.  Accordingly, a rating in excess of 60 percent for hepatitis C is not warranted.


ORDER

For the period prior to September 28, 2010, a rating in excess of 10 percent for hepatitis C is denied.

For the period starting September 28, 2010, a rating in excess of 60 percent for hepatitis C is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran indicated in his Application for Increased Compensation Based on Unemployability that he was unable to work due to his hepatitis C and depression.  The Veteran is not currently service-connected for depression, or any other psychiatric disability, and medical evidence is unclear as to the functional limitations of his hepatitis C.  Specifically, the Veteran has indicated he experiences daily fatigue, intermittent nausea, intermittent vomiting, intermittent arthralgia, intermittent malaise, and intermittent right upper quadrant pain.  However, there is insufficient insight as to how these symptoms impact the Veteran's abilities to carry out various occupational tasks.  Accordingly, the Board finds that a remand is needed to clarify the impact of the Veteran's hepatitis C, and other service-connected disabilities, on the Veteran's ability to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. After all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate examiner to ascertain the collective impact of the Veteran's service-connected disabilities (hepatitis C, bilateral hearing loss and tinnitus) on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

If the Veteran is felt to be capable of work despite the service-connected disabilities, the examiner should indicate what type of work the Veteran is capable of as well as any accommodations that would be necessary due to service-connected disabilities.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


